DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because element number 130 is pointing to different elements in figure 1A and figure 1B.  Also the combination switch is not illustrated as indicated in paragraph [0061] of the instant published application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotating body (which as best understood would be a steering wheel, for example) and the cable first recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Paragraph [0061] of the instant published application states that the elements are not illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 8, 13, and 14.  The phrase “A rotary connector device” recited, for example, in line 1 of claim 8 is indefinite.  It is unclear whether the rotary connector device of claim 8 is intended to be the same or different from the one recited in claim 1.  A similar issue exists with respect to the phrase “an engaging portion”.  Also, the phrase “the insertion portion” lacks proper antecedent basis in the claim.  The same issues exist in claims 13 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5637005 to Bannai et al.
Re: claims 1 and 9.  Bannai et al. show in figures 2-4 a damping member 8 configured to allow an engaging portion to be inserted through the damping member, the engaging portion 19, 201 21A being provided in a rotary connector device shown in the area of element number 2 in figure 2 and including an engaging shaft portion 20 of engaging shaft 21A which extends in a predetermined direction and an engaging claw portion 19 which protrudes from the engaging shaft portion 20, the damping member 8 being formed of an elastic material as described in col. 6 lines 19-25 and comprising: a first slit 11 through which the engaging shaft portion 20 is inserted; and a second slit, as labeled, extending from the first slit or particularly the radially inner portion of the first slit toward the protruding direction side or the protruding radially outer side of the engaging claw portion 19, the first slit 11 and the second slit, as labeled, communicating with each other as shown to provide an insertion portion through which the engaging portion 20 is inserted.
[AltContent: textbox (Protrudes from the engaging shaft portion in the radially inner direction )][AltContent: arrow][AltContent: textbox (Protrudes from the engaging shaft portion in the radially outer direction )][AltContent: arrow][AltContent: textbox (Third slit)][AltContent: arrow][AltContent: textbox (Second slit)][AltContent: arrow]
    PNG
    media_image1.png
    609
    459
    media_image1.png
    Greyscale



Re: claims 6 and 14.  In an alternate interpretation a first slit or the outer radial portion of element 11 through which the engaging shaft portion 20 is inserted; and a second slit, as labeled, extending from the first slit toward the protruding direction side or the protruding radially inner side of the engaging claw portion 19 or another one of elements 21A, the first slit or outer radial portion of element 11 and the second slit, as labeled, communicating with each other as shown to provide an insertion portion through which the engaging portion 20 is inserted.
  	Bannai et al. show in figures 2-4 wherein a third slit, as labeled, formed in the same direction as the first slit and being in communication with the second slit is provided on a side opposite (i.e. the radial inner side) to the first slit.
	Re: claim 7.  Bannai et al. show in figure 3 the limitation wherein the third slit, as labeled, as the same shape as the first slit i.e. an arc-shape, as broadly recited.
	Re: claims 8 and 14. Bennai et al. show in figures 2-4 a rotary connector device comprising: an annular fixed body 6 having a connector portion 16 to which a connection connector of an external electrical device is connected; a rotating body fitted to the fixed body so as to be relatively rotatable to form an annular housing space shown in the area of the lead line of number 5 in figure 2 between the fixed body 6 and the rotating body 2; a flat cable 3 having one end connected to the connector portion as shown in figure 2 and including a wound portion as shown in figure 2 accommodated in the housing space; and an engaging portion 20 engaging with an engaged portion provided on a vehicle body side as disclosed in col. 1 lines 10-16, the engaging portion 20 being allowed to be inserted through the insertion portion of the damping member 8 according to claim 1 so that the rotary connector device is provided with the damping member 8.
Allowable Subject Matter
Claims 2-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents: DE-102010009375 (DE’375), US 4540223, and US 5102061 teach the use of similar damping members for rotary connector devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 20, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657